Title: To James Madison from LeRay de Chaumont, 12 July 1807
From: Chaumont, LeRay de
To: Madison, James



Dear Sir
Newyork July 12th. 1807

I inclose you here a letter of our common friend Mr. Lafayette.  I left him in good health, at my departure from France.  As his money circumstances enable him now to enjoy more comfort, he is in hopes that his Lady will recover her health; till such time, he can not think of coming to this country.
I forward you equaly a letter of Madme. De Franc.  She has sent me a book of hers that is intended for you: this has been sent in a large trunk of my bagage which did not reach Nantz timely enough to be embarked with me: I expect this trunk by one of the first Vessels sailing from that port, and I will send you the book, as soon as I receive it.
Finaly, under this cover, you will find the dispatches of General Armstrong.
The Vessel in which I sailed from Nantz brings the freshest news from France.  The general battle which was expected to take place between the french and russian armies, had not been fought yet: few people doubted of the Emperor’s success: mean time they spoke of parleys between the belligerent Powers.  The new levies are raised very fast: however, what is hardly to be believed, I did not see the cultivation suffer in the least, all the way I went through from Paris to Nantz.
Please to direct me your commands address of Mr. Tench Coxe.  I remain friendly Dear Sir your most hble. & ob. servt.

LeRay de Chaumont

